DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/11/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejections of 05/14/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a biometric information measurement system/device comprising a first and second measurement apparatus, wherein a controller is configured to change a condition of measurement performed by the second measurement apparatus on the basis of the first biometric information measured by the first measurement apparatus, while the controller is also configured to disable the second measurement apparatus while the first measurement apparatus is in use, and vice versa. The closest prior art is taught as Roberts (US Patent No. 6,163,723) which discloses a first and second biometric measurement device disabling one device over the other during measurement to save power, but does not disclose a changing a condition of measurement performed by the second measurement apparatus on the basis of the biometric information measured by the first measurement apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792